EXHIBIT 10.8(f)

 

AMO BONUS PLAN

LOGO [g10542image002.jpg]

2008 PERFORMANCE OBJECTIVE

 

 

2008 PERFORMANCE OBJECTIVE

The 2008 performance objective for the Bonus Plan is 75% based on Adjusted
Operating Income and 25% based on Revenue for the full year of AMO performance.
“Adjusted Operating Income” is defined as sales less cost of goods sold and all
basic operating expenses of the business. “Adjusted Operating Income” excludes
the impact of charges or write-offs associated with acquisitions,
reorganizations and recapitalizations, unrealized gains or losses on derivative
instruments and other periodic or one-time charges. “Revenue” is defined as the
total dollar payment for goods and services that are credited to the income
statement over the measurement period.

Each segment of the bonus is funded when AMO achieves the threshold levels of
Adjusted Operating Income and Revenue performance, respectively, as indicated
below. If the Adjusted Operating Income funding trigger threshold is not met,
the 75% element of the plan is not funded. If the Revenue funding trigger
threshold is not met, the 25% element of the plan is not funded. If neither
funding trigger threshold is met, no bonuses will be funded.

 

 

FUNDING TRIGGER ELEMENTS

 

75% - ADJUSTED OPERATING INCOME

      

25% - REVENUE

 

Performance Level

  

2008
Adj Op Range
Variance to
Target

   Funding %
to Adj Op
Target     Plan
Funding       

Performance Level

  

2008
Revenue Range
Variance to
Target

   Funding %
to Revenue
Target     Plan
Funding  

Below Threshold

   -33.01 mm    0 %   0.0 %      Below Threshold    -61.76 mm    0 %   0.0 %

Threshold

   -33.0 mm    50 %   37.5 %      Threshold    -61.75 mm    50 %   12.5 %

Tier 1

   -22.0 mm    90 %   67.5 %      Tier 1    -10.00 mm    95 %   23.8 %    Target
   100 %   75.0 %         Target    100 %   25.0 %

Maximum

   +33.0 mm    200 %   150.0 %      Maximum    +185.25 mm    200 %   50.0 %

If actual Adjusted Operating Income results fall

between the performance levels shown above, the

portion of bonus funding will be prorated accordingly.

 

 

 

    

If actual Revenue results fall between the Tiers shown

above, the portion of bonus funding will be prorated

accordingly.

 

 

 

 



--------------------------------------------------------------------------------

 

BONUS POOL FUNDING

At the end of the year, the Chief Executive Officer of Advanced Medical Optics,
Inc. may recommend adjustments to the bonus funding levels to the Organization,
Compensation and Corporate Governance Committee (the “Committee”) after
consideration of key operating results. When calculating Adjusted Operating
Income and Revenue performance for purposes of this Plan, the Committee has the
discretion to include or exclude any or all of the following items:

 

  •  

Extraordinary, unusual or non-recurring items

 

  •  

Effects of accounting changes

 

  •  

Effects of financing activities

 

  •  

Expenses for restructuring or productivity initiatives

 

  •  

Other non-operating items

 

  •  

Spending for acquisitions

 

  •  

Effects of divestitures

 

 

BONUS POOL DIFFERENTIATION BY BUSINESS UNIT/FUNCTION

The target bonus pool is determined by performance against Adjusted Operating
Income (75%) and Revenue (25%). The factors below will be considered for
allocation of SBU/function bonus pools:

CORPORATE STAFFS

 

  •  

Corporate Adjusted Operating Income

 

  •  

Corporate Revenue

 

  •  

Strategic metrics and milestones

STRATEGIC BUSINESS UNITS

 

  •  

Business Unit Adjusted Operating Income

 

  •  

Business Unit Revenue

 

  •  

Strategic metrics

RESEARCH & DEVELOPMENT, WORLD WIDE MANUFACTURING, GLOBAL CUSTOMER SERVICES, IT

 

  •  

Strategic metrics and milestones

 



--------------------------------------------------------------------------------

 

INDIVIDUAL BONUS AWARD CALCULATION

Target bonus awards are expressed as a percentage of the participant’s year-end
annualized base salary. The target percentages for managers other than corporate
officers vary by salary grade:

 

SALARY GRADE

 

TARGET BONUS

  5E*     5%   6E*   10% 7E   15% 8E   20% 9E   25% 10E   30% 11E   35%

Target percentages or amounts for corporate officers are individually
established by the Committee.

A participant’s actual bonus award may vary above or below the targeted level
based on the supervisor’s evaluation of his or her performance in relation to
the predetermined MBOs. Within the funded bonus pool, each participant may
receive from 0% to 150% of his or her target bonus amount.

 

* U.S. and Puerto Rico employees only.